Title: To George Washington from Colonel Joseph Ward, 13 October 1778
From: Ward, Joseph
To: Washington, George


          
            Sir
            Camp [Fredericksburg] October 13th 1778.
          
          In compliance with your Excellency’s Directions, I have endeavoured to ascertain the number of men in the several Battalions employed as  
            
            
            
            waiters. By the Muster Rolls taken this month, it appears the number of waiters is much lessened since the last musters; there are but two men now returned waiting a Brigadier who in the last muster had six.
          This alteration may be owing to a check given to the Officers, by the strict scrutiny which I directed the mustering Officers to make respecting this matter, to enable me to make a just representation of it to your Excellency.
          By the Muster Rolls taken this month, there are not quite two men, upon an average, to a Company returned waiters. Whether Officers use any collusion, I cannot determine, but am apprehensive there are more men employed as domestics, than are returned waiters.
          I hope however, your Excellency’s indulgence in this particular, is not at present abused by many. I have the Honor to be Sir Your Excellency’s most Obedient and most Humble Servant
          
            Joseph Ward C. G. M.
          
        